Name: Commission Regulation (EEC) No 786/82 of 31 March 1982 on the arrangements for imports into France of certain textile products (category 12), originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/22 Official Journal of the European Communities 3 . 4. 82 COMMISSION REGULATION (EEC) No 786/82 of 31 March 1982 on the arrangements (or imports into France of certain textile products (category 12), originating in Thailand THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Importation into France of the category of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Article 2 Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of certain textile products (category 12), originating in Thailand, have exceeded the respective levels referred to in paragraph 3 of the said Article 11 ; 1 . Products as referred to in Article 1 , shipped from Thailand to France between the 1 January 1982 and the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. Whereas, in accordance with paragraph 5 of the said Article 11 , Thailand was notified of a request for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantitative limits for 1982 ; 2. Imports of products shipped from Thailand to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas paragraph 13 of the said Article 11 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 January 1982 and released for free circulation shall be set off against the quantitative limit established for 1982. Whereas the products in question exported from Thai ­ land between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1982 ; Article 3 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27 . 12. 1978 , p . 1 . 0 OJ No L 98 , 9 . 4. 1981 , p . 1 . It shall apply until 31 December 1982. 3 . 4. 82 Official Journal of the European Communities No L 89/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1982. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1982 12 60.03 A B I II b) C . D 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Thailand F 1 000 pairs 1 100